February 2,200O



The Honorable James Warren Smith, Jr.              Opinion No. JC-0175
Frio County Attorney
500 East San Antonio Street, Box 1                 Re: Whether a county may stripe and install
Pearsall, Texas 78061-3 100                        speed bumps on county roads, and related
                                                   questions (RQ-0112-X)

Dear Mr. Smith:

        A county commissioners court may establish on county roads a system of traffic-control
devices that conforms to the Texas Manual on Uniform Traffic Control Devices for Streets and
Highways, 1980 edition, as amended by Revision Number 6 (the “Manual”). See TEX. TRANSP.
CODEANN.$251.155 (Vernon 1999);43 TEX.ADMIN.CODE§~~.~(1999)(Dep’tofTransp.,Traffic
Operations). You ask whether a commissioners court may “lay center stripes on paved county
roads,” thereby allowing two-way traffic, and install speed bumps on county roads. See Letter from
Honorable James Warren Smith, Jr., Frio County Attorney, to Attorney General of Texas, at 1
(Sept. 15,1999) (on tile with Opinion Committee) [hereinafter “Request Letter”]. We conclude that
center stripes and speed bumps, ifthey are used to regulate, warn, or guide traffic, are traffic-control
devices that a county may install. Center stripes must conform to standards set out in the Manual.
By contrast, because the Manual does not contain standards or guidelines regarding speed bumps,
a county may, consistently with paragraph lA-6 of the Manual, install a speed bump on a county
road only if it has received permission to do so from the Texas Department of Transportation. See
TEX. DEP’T OF TRANSP., 1980 TEXASMANUALON UNIFORMTRAFFICCONTROL DEVICES FOR
STREETSANDHIGHWAYS[hereinafter “MANUAL”].

        You ask both about county roads located without a municipality and those located within a
municipality. See Request Letter at 1. Ifthe county determines that a center stripe or a speed bump
will improve the road and the municipal governing body approves the installation ofthe center stripe
or speed bump, a county may lay a center stripe or construct a speed bump on a county road within
a municipality. You finally ask whether the county may enforce violations of the center stripes or
of a speed limit. See id. at 1. It may.

        A county commissioners court is authorized to      “regulate traffic on a county road.”   TEX.
TRANSP. CODE ANN. 5 25 1.15 1 (Vernon 1999); accord        Hoechst Celanese Corp. Y. Compton, 899
S.W.2d 215, 226-27 (Tex. App.-Houston [14th Dist.]         1994, writ denied). In particular, a local
authority,suchasacounty,seeT~~.Tu~~~.C~~~Am.               $541,002(3)(A)(Vemon 1999),may,with
The Honorable James Warren Smith, Jr. - Page 2            (JC-0175)




respect to a county road and within “the reasonable exercise of [its] police power,” regulate traffic
by placing “traffic-control devices.” Id. 5 542.202(a); see also id. 5 544.002(b) (authorizing local
authority to place and maintain traffic-control device on county road). An official traffic-control
device is:

        a sign, signal, marking, or device that is:

               (A) consistent with this subtitle;

               (B) placed or erected by a public body or officer havingjurisdiction;
               and

               (C)    used to regulate, warn, or guide traffic.

Id. 5 541.304(l).   A county’s system of traffic-control devices “must conform to the manual and
specifications of the Texas Department of Transportation.” Id. 5 251.155(b). The Department of
Transportation has adopted the Manual, as revised, to supply specifications. See 43 TEX. ADMIN.
CODE 5 25.1(a) (1999) (Dep’t ofTransp., Traffic Operations).


        We believe both a center stripe and a speed bump may be “used to regulate, warn, or
guide traffic” and may, therefore, be traffic-control devices. See TEX. TRANSP.CODE ANN.
5 541,304(1)(C) (Vernon 1999). Whether, in a particular situation, either technique will be so used
is a question of fact that must be determined in the first instance by the county commissioners court.
See, e.g., Tex. Att’y Gen. Op. Nos. JC-0032 (1999) at 4 (stating that question of fact is beyond
purview of this office); JC-0027 (1999) at 3 (stating that attorney general opinion cannot address
questions of fact); JC-0020 (1999) at 2 (stating that attorney general opinion cannot investigate or
resolve fact questions).

         Assuming that a county commissioners court determines, with respect to a road over which
it has jurisdiction, see TEX. TRANSP.CODEANN. 5 25 1.15 1 (Vernon 1999), that a center stripe or a
speed bump will operate as a traffic-control device, the device must conform with the Manual. See
id. $5 251.155, 541.304(l); 43 TEX. ADMIN.CODE9 25.1 (Dep’t of Transp., Traffic Operations)
(1999). Of the two techniques about which you ask, the Manual provides specifications for the use
and construction of center stripes only. See MANUAL,supra, at 3B-1. The Manual recommends that
center stripes “be used on most paved roads.” Id. In accordance with the Manual, the county’s
decision to lay center stripes at a particular location “should be made on the basis of an engineering
study of the location.” Id. at l A-4. In addition, the county should refer to the Manual for width and
pattern specifications. See id. at 3A-6.

         Although the Manual does not describe speed bumps, see TEX. TRANSP.CODE ANN.
 5 25 1.155(b) (Vernon 1999) (stating that county’s system of traffic-control devices “must conform
The Honorable James Warren Smith, Jr. - Page 3            (JC-0175)




to the manual and specifications of the Texas Department of Transportation”), a county may install
speed bumps if it receives express permission from the Department of Transportation to do so, in
accordance with Manual procedures. Section l A-6 of the Manual authorizes a county to request
permission from the Department of Transportation to install a control device not described in the
Manual: “Requests for any change, interpretation or permission to experiment should be sent to the
Texas Department of Transportation, Traffic Operations Division for coordination with the Federal
Highway Administration.” MANUAL,supra, 5 lA-6. A “change includes consideration of new
devices to replace a present standard device [or] additional devices to be added to the list of standard
devices.” Id. 5 l A-6(l). A request to experiment may include “consideration of testing or
evaluating a new traffk control device, its application or manner of use.” Id. 5 l A-6(3).
Accordingly, a county may construct a speed bump as a traffic-control device if the Department of
Transportation has approved the proposal. See also TEX.TRANSP.CODE ANN.5 201.803(d) (Vernon
 1999) (stating that Texas Department OfTransportation is available to consult with county officials).

         Assuming that a county generally is authorized by statute to lay center stripes or to install
speed bumps on county roads in accordance with the Manual, we consider whether the county may
do so on portions of county roads within the bounds of a municipality. Section 25 1,012 of the
Transportation Code authorizes a county commissioners court to spend county money to improve
or maintain a street that is located in a municipality, provided that the municipality’s governing body
approves. See TEX. TRANSP.CODEANN. 5 251.012(a) (Vernon Supp. 2000); see also Tex. Att’y
Gen. Op. No. JC-0036 (1999) at 6 (stating that expenditure of county funds to improve city street
that is integral part of county roads serves public purpose). If a county commissioners court finds
that laying a center stripe or erecting a speed bump improves a road in a particular situation, section
251.012 authorizes a county to perform that improvement on that portion of a county road located
within a municipality if the municipal governing body approves. Whether laying a center stripe or
installing a speed bump is in fact an improvement is a question of fact that cannot be ascertained in
the opinion process. See, e.g., Tex. Att’y Gen. Op. Nos. JC-0032 (1999) at 4 (stating that question
of fact is beyond purview of this offtce); JC-0027 (1999) at 3 (stating that questions of fact cannot
be addressed in attorney general opinion); JC-0020 (1999) at 2 (stating that attorney general opinion
cannot investigate or resolve fact questions).

        Finally, we conclude that a county may enforce violations of a driver’s failure to drive in a
single lane where the road has a center stripe or violations of a speed limit. The commissioners
court’s authority to “regulate traffic on a county road, ” see TEX. TRANSP.CODEANN. 5 251.151
(Vernon 1999), encompasses the authority to enforce violations ofcounty regulations. Cf: Tex. Att’y
Gen. LO-95-064, at 2 (concluding that county has no authority to set or enforce speed limits on
subdivision roads not accepted into county road system); XIII OXFORDENGLISHDICTIONARY            524
(2d ed. 1989) (defining “regulate”).
The Honorable James Warren Smith, Jr. - Page 4         (X-0175)




                                      SUMMARY


                       A county may lay center stripes on county roads in accordance
              with the Texas Manual on Uniform Traffic Control Devices for
              Streets and Highways, 1980 edition, as amended by RevisionNumber
              6 (the “Manual”). A county may install a speed bump on a county
              road if it has received permission to do so from the Texas Department
              of Transportation.

                      A county may lay a center stripe or place a speed bump on a
              portion of county road that is located within a municipality in
              accordance with the Manual if the county determines that the center
              stripe or speed bump is an “improvement” to the road and if the
              municipal governing body approves.            A county may enforce
              violations of a center stripe or of a speed limit.




                                             Attorney General of Texas


ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General - Opinion Committee